Citation Nr: 1218116	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-26 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased (compensable) rating for bilateral hearing loss prior to June 30, 2011.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss from June 30, 2011.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran  




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  


INTRODUCTION

The Veteran had active military service from August 1941 to February 1946 and from June 1947 to May 1948.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Phoenix, Arizona, which denied an increased (compensable) rating for bilateral hearing loss.  The Veteran subsequently filed a timely appeal. 

In a February 2012 rating action, the RO increased the disability rating for the Veteran's service-connected bilateral hearing loss from noncompensable to 10 percent disabling, effective from June 30, 2011, the day of a VA examination which showed an increase in the severity of the bilateral hearing loss.  The appeal continues because a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Since the Veteran filed his claim for an increased rating in July 2007, the issues are as styled on the title page of this decision.  See Hart v. Mayfield, 21 Vet. App. 505, 509-10 (2007).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  In October 2007, audiological testing revealed an average 56 decibel puretone threshold, with a speech recognition score of 84 percent, in the right ear (level II); and an average 66 decibel puretone threshold, with a speech recognition score of 84 percent, in the left ear (level III).

2.  In April 2009, audiological testing revealed an average 53.75 decibel puretone threshold, with a speech recognition score of 88 percent, in the right ear (level II); and an average 62.5 decibel puretone threshold, with a speech recognition score of 88 percent, in the left ear (level III).

3.  In June 2009, audiological testing revealed an average 57.5 decibel puretone threshold, with a speech recognition score of 88 percent, in the right ear (level III); and an average 68.75 decibel puretone threshold, with a speech recognition score of 88 percent, in the left ear (level III).

4.  On June 30, 2011, audiological testing revealed an average 60 decibel puretone threshold, with a speech recognition score of 80 percent in the right ear (level IV); and an average 61.25 decibel puretone threshold, with a speech recognition score of 84 percent in the left ear (level III).


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss prior to June 30, 2011, have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85-4.87, Diagnostic Code 6100 (2011).





2.  The criteria for an evaluation in excess of 10 percent for bilateral hearing loss from June 30, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the September 2007, March 2008, and July 2008 letters sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in September 2007, March 2008, and July 2008 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the aforementioned letters informed him about how VA determines effective dates and disability ratings, as required by Dingess.       

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in September 2007, prior to the appealed from rating decision, along with the subsequent notice provided in March and July 2008, after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in a February 2012 supplemental statement of the case (SSOC) and, as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

The Board notes that the Court had previously held that, with respect to claims for an increased rating, a detailed notice, tailored to the specific aspects of each claim, must be provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) reversed that decision, holding that what is required is generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009); Dingess, 19 Vet. App. at 473.  The Board finds that the September 2007, March 2008, and July 2008 letters substantially satisfy the current notification requirements for the claim on appeal.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received VA  audiological examinations in October 2007, April 2009, June 2009, and June 2011, which were thorough in nature and adequate for the purposes of deciding this claim.  The aforementioned VA examinations revealed findings that are adequate for rating the Veteran's bilateral hearing loss.  The Board recognizes that in a May 2009 local hearing at the RO, the Veteran stated that during his April 2009 VA audiological examination, he did not fully understand the test directions and he frequently guessed to provide a correct response.  Thus, the RO subsequently arranged for the Veteran to undergo a new VA audiological examination which was conducted in June 2009.  In addition, the Veteran underwent another VA audiological examination in June 2011.  Thus, the Board finds that the medical evidence of record is adequate for rating the disability at issue during the periods of time in question.  VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.  

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.


II. Factual Background

By an August 2004 rating action, the RO granted service connection for bilateral hearing loss and assigned a noncompensable disability rating under Diagnostic Code 6100, effective from May 19, 2004.  

In July 2007, the Veteran requested that his service-connected bilateral hearing loss be reevaluated for a higher rating.

In October 2007, the Veteran underwent a VA audiological examination.  The examination revealed that the Veteran had puretone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz) as follows: 40, 35, 40, 70, and 80 decibels, respectively, with a puretone average of 56 decibels.  In the left ear for the same frequencies, he had puretone air conduction threshold levels of 55, 50, 55, 75, and 85 decibels, with a puretone average of 66 decibels.  Speech discrimination percentages were 84 percent, bilaterally.  The examiner interpreted the results as showing mild to severe sensorineural hearing loss, bilaterally.  

A VA audiological examination was conducted in April 2009.  The examination revealed that the Veteran had puretone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz as follows: 35, 35, 40, 65, and 75 decibels, respectively, with a puretone average of 53.75 decibels.  In the left ear for the same frequencies, he had puretone air conduction threshold levels of 50, 50, 50, 70, and 80 decibels, with a puretone average of 62.5 decibels.  Speech discrimination percentages were 88 percent, bilaterally.  The examiner interpreted the results as showing mild to severe sensorineural hearing loss, bilaterally.  

In May 2009, a hearing was conducted at the RO.  At that time, the Veteran stated that due to his bilateral hearing loss, he had difficulty distinguishing and comprehending the actual words when someone was talking to him.  He noted that he wore hearing aids.  

In June 2009, the Veteran underwent a VA audiological examination.  The examination revealed that the Veteran had puretone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz  as follows: 35, 35, 45, 70, and 80 decibels, respectively, with a puretone average of 57.5 decibels.  In the left ear for the same frequencies, he had puretone air conduction threshold levels of 50, 50, 60, 75, and 90 decibels, with a puretone average of 68.75 decibels.  Speech discrimination percentages were 88 percent, bilaterally.  The examiner interpreted the results as showing mild to severe sensorineural hearing loss, bilaterally.  

A VA audiological examination was conducted on June 30, 2011.  The examination revealed that the Veteran had puretone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz as follows: 45, 35, 55, 70, and 80 decibels, respectively, with a puretone average of 60 decibels.  In the left ear for the same frequencies, he had puretone air conduction threshold levels of 50, 40, 55, 70, and 80 decibels, with a puretone average of 61.25 decibels.  Speech discrimination percentages were 80 percent in his right ear and 84 percent in his left ear.  The examiner interpreted the results as showing mild to severe sensorineural hearing loss, bilaterally.

In a February 2012 rating action, the RO increased the disability rating for the Veteran's service-connected bilateral hearing loss from noncompensable to 10 percent disabling under Diagnostic Code 6100, effective from June 30, 2011.  


III. Analysis

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

For claims for increased rating which do not rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When the issue involves a claim for an increased rating for hearing loss, the applicable rating will be determined by applying the numerical values listed in the audiometric examination report to the applicable rating tables.  38 C.F.R. § 4.85.  It should be emphasized that "assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) .

The Veteran's service-connected bilateral hearing loss is rated noncompensable under Diagnostic Code 6100 prior to June 30, 2011, and 10 percent disabling on and after June 30, 2011.  He contends that his hearing loss constitutes higher disability ratings.

Evaluations of defective hearing range from noncompensable to 100 percent and are based on organic impairment of hearing acuity as demonstrated by the results of speech discrimination tests together with average hearing thresholds, with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes 11 auditory acuity levels, designated level I, for essentially normal acuity, through level XI for profound deafness.  See 38 C.F.R. § 4.85.

In accordance with 38 C.F.R. § 4.86, there is an alternative rating method which may be used when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2011).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85 (c).

Entitlement to an Increased (Compensable) Rating Prior to June 30, 2011

In regard to the Veteran's claim for entitlement to an increased (compensable) rating prior to June 30, 2011, the Board notes that the audiological findings from both the Veteran's October 2007 and April 2009 VA audiological evaluations translate into Level II hearing loss for the right ear and Level III hearing loss for the left ear.  See 38 C.F.R. § 4.85.  Numeric designations II and III correspond to a noncompensable rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

In addition, the audiological findings from the Veteran's June 2009 VA audiological evaluation translate into Level III hearing loss for the right ear and Level III hearing loss in the left ear.  See 38 C.F.R. § 4.85.  Numeric designations III and III correspond to a noncompensable disability rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Rating Schedule provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  However, none of the Veteran's test results from any of the aforementioned VA audiological examinations demonstrate either (1) a puretone threshold of 55 decibels or more in all four frequencies in any service- connected ear, or (2) a puretone threshold of 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, in any ear.  38 C.F.R. § 4.86.  Therefore, the Veteran is not entitled to consideration for exceptional patterns of hearing impairment for his October 2007, April 2009, and June 2009 VA examinations.

As previously stated, the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria.  See Lendenmann, 3 Vet. App. at 349.  Thus, based on the aforementioned audiometric findings, the noncompensable rating in effect for the Veteran's service- connected bilateral hearing loss prior to June 30, 2011, is appropriate, and entitlement to an increased (compensable) rating for bilateral hearing loss prior to June 30, 2011, is not warranted.

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since there is a preponderance of evidence against this aspect of the appeal, the benefit of the doubt doctrine does not apply and the claim for an increased (compensable) rating for bilateral hearing loss prior to June 30, 2011, must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a Rating in Excess of 10 percent from June 30, 2011

As previously noted, in a February 2012 rating action, the RO increased the disability rating of the Veteran's service-connected bilateral hearing loss from noncompensable to 10 percent disabling under Diagnostic Code 6100, effective from the date of the June 30, 2011 VA audiological examination.  In this regard, the audiological findings from the June 30, 2011 VA audiological evaluation translate into Level IV hearing loss for the right ear and Level III hearing loss in the left ear.  See 38 C.F.R. § 4.85.  Numeric designations IV and III correspond to a 10 percent disability rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Rating Schedule provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  However, the Veteran's test results from the June 30, 2011 VA audiological examination do not demonstrate either (1) a puretone threshold of 55 decibels or more in all four frequencies in any service- connected ear, or (2) a puretone threshold of 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, in any ear. 38 C.F.R. § 4.86.  Therefore, the Veteran is not entitled to consideration for exceptional patterns of hearing impairment for his June 30, 2011 VA examination.

Accordingly, the 10 percent evaluation in effect since June 30, 2011, for the Veteran's service-connected bilateral hearing loss is appropriate, and entitlement to an evaluation in excess of 10 percent for the Veteran's bilateral hearing loss, on and after June 30, 2011, is not warranted.

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since there is a preponderance of evidence against this aspect of the claim, the benefit of the doubt doctrine does not apply and the claim for a rating in excess of 10 percent for bilateral hearing loss on and after June 30, 2011 must be denied.  38 U.S.C.A. § 5107(b); Ortiz, supra.  


IV. Extraschedular Rating

Extraschedular ratings under 38 C.F.R. § 3.3 .21(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, Vet. App. 377 (1996).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  In the June 2009 VA examination report, the examiner noted that the functional impairment of the Veteran's hearing loss was that he had to ask people to repeat things for him to understand.  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's hearing loss disability is inadequate.  The evidence does not present such an exceptional or unusual disability picture that available schedular evaluations are inadequate.  The evidence does not show functional impacts which affect the Veteran's life in an exceptional or unusual way.  There is no evidence of marked interference with employment or frequent periods of hospitalization due to hearing loss.  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted.








ORDER

Entitlement to an increased (compensable) rating for bilateral hearing loss prior to June 30, 2011, is denied.

Entitlement to a rating in excess of 10 percent for bilateral hearing loss from June 30, 2011, is denied.  




____________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


